Citation Nr: 1804367	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2016, the Board previously remanded this claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded this claim for additional development, including the procurement of VA or private treatment records, if in existence.  In an April 2017 statement from the Veteran, he stated he received private treatment for his diagnosed skin disorder prior to his treatment at the VA Medical Center beginning in 2006.  To date, it does not appear the RO has attempted to obtain these records, which are relevant to the Veteran's claim.  As such, a remand is required.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information and authorization for VA to request the referenced private treatment records from his April 2017 statement.  After receiving the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A (b)(2)(B). 

2.  If, and only if, all available records have been associated with the claims file, AND the information in those records necessitates it, obtain an addendum opinion as to whether the Veteran's diagnosed tinea versicolor, which was noted at entrance into service, worsened during service.  That is, whether it is at least as likely as not (i.e., 50 percent probability or greater) that tinea versicolor permanently increased in severity as a result of heat and humidity during Vietnam service, or any other aspect of his active service.

If so, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence (i.e., highest degree of medical certainty) that any increase in severity was due to the natural progress of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the many lay statements of the Veteran, his wife, and his other family and friends regarding the onset and progression of his skin condition.  A rationale for all requested opinions shall be provided.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Finally, readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




